DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new added limitations referring to the guides to be “attenuated relative to the radius provided by said blades” has not proper support in the filed specification.  The specification has not provided any support for the relationship between the “guides” and the “blades.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7; “guides,… attenuated relative to the radius provided by said blades” is vague and indefinite as it is not clear what kind of “attenuated” relationship is it between both the guides and blades?.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cloud (U.S. Patent No. 3,757,620).
 	Regarding claim 1: Cloud discloses a rotary knife assembly comprising: a spindle having a rotatable core (Figs. 10, 15, 18, and 19; via rounded shape of 203); a plurality of knife blades coupled with said core providing a radius (via blades 212 and/or 248); a plurality of package guides interposed between said knife blades (via 213 and/or Fig. 19, via guide 251), said package guides including guide faces on the exterior-most surfaces of the package guides, having an arcuate configuration “attenuated” relative to the radius provided by the blades that provides a substantially circular shape to said spindle when said package guides are viewed in a composite fashion around said spindle, see for example (Fig. 19; via the circular or curved shape of 251 in respect to blades 248).
	Regarding claim 2: wherein said package guides include guide shoes each having a superior surface defining said guide faces (via the top surface of 213 and/or 251).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloud (U.S. Patent No. 3,757,620).
	Regarding claim 3: Cloud is silent regarding the use of the guide shoes to comprise insulating material.  However, the office takes an official notice that such use of insulating material to hold and support the folded and/or silted blanks while being conveyed or operated under, is very old and well known in the art.
	Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made, to have modified and/or substituted Cloud’s blanks guide shoes by another with insulating material, in order to be soft on the web and avoid any damaging to the conveyed blank.
	Regarding claim 4: Cloud discloses that the guide shoes are coupled to said core by fasteners, see for example (Fig. 10; via the shown screw supporting shoe 213).

Claims 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloud (U.S. Patent No. 3,757,620) in view of Nalle (U.S. Pub. No. 2008/0115638).
 	Regarding claim 5: Cloud does not disclose the core to include at least one heating element to heat said knife blades. However, Nalle discloses similar knife assembly with the use of heating element, see for example (Figs. 1, 2, and 4; via heated cutting blade 20).
	Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made, to have modified and/or substituted Cloud’s cutting tool with one with heating element, as suggested by Nalle, in order to provide a cutter allowing for reduced or eliminated polymer buildup within the cutter-sealer (paragraph 0011).
	Regarding claim 6: Cloud discloses package guides include guide shoes each having a superior surface defining said guide faces, see for example (Figs. 10, 15, 18, and 19; via guide surface of the member 213).  
	Regarding claim 7: Cloud in view of Nalle are silent regarding the use of the guide shoes to comprise insulating material.  However, the office takes an official notice that such use of insulating material to hold and support the folded and/or silted blanks while being conveyed or operated under, is very old and well known in the art.
	Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made, to have modified and/or substituted Cloud’s blanks guide shoes by another with insulating material, in order to be soft on the web and avoid any damaging to the conveyed blank.
 	Regarding claim 8: Cloud discloses that the guide shoes (via 213) are coupled to said core by fasteners (Fig. 10; via 213 bolted to the core).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection has been modified in applying the reference vs the prior rejection of record.
	Applicant argues that the applied art of Cloud ‘620 as not suggesting the claimed guide faces on the exterior most surface of the package guides to have “an arcuate configuration…that provides a substantially circular shape”.
	The Office as set forth above believes that the applied art ‘620 indeed shows the guide element 251 with its faces shaped in “arcuate configuration…provides a substantially circular shape”, see annotated figure below.

    PNG
    media_image1.png
    260
    355
    media_image1.png
    Greyscale



	Further, in respect to Applicant’s argument that the amended claim 1 is referring to the relationship between the guides and blades to be “attenuated” relationship, not suggested by ‘620.  The Office believes that it is not very clear what kind of “attenuated” relationship Applicant is referring to.  Being that said, the Office do believe ‘620 shows a circular and/or radial relationship between blades 248 and guides 251 (Fig. 19).
	In respect to applicant’s arguments and explanation to element 251 of the applied art ‘620 as being part of the vacuum system, that should not read over the claimed “package guides, interposed between said knife blades”.  The Office as explained above, ‘620 do shows surface 251 as supporting and guiding the packed article around the drum, see annotated figure above.  It is noted that since element 251 indeed is supporting and guiding the formed article at some point of the feeding or conveying process, regardless to the exact or detailed purpose of such element, it is broadly considered as a guiding element with curved surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH TAWFIK/Primary Examiner, Art Unit 3731